IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
ANDREW McKEVITZ, )
Plaintiff,
Vv. Case No. 3:18-cv-00132
SILVER CITY RESOURCES, INC. JURY DEMAND
Defendant. 5

RESPONSE TO SHOW CAUSE ORDER
COMES NOW, Andrew McKevitz, through counsel, to file this Response to Show
Cause Order (Doc 27), and states as follows:

1. Plaintiff's counsel, Stephen H. Byrd, apologizes for not attaching an
Affidavit or other needed evidence supporting the Motion for Summary
Judgment. He was incorrectly believed that the Defendant’s lack of filing
a response to the allegations in the Complaint was sufficient to support the
Motion for Summary Judgment.

2. Plaintiff requests that additional time be provided by this Honorable
Court in order to supplement the Motion of Summary Judgment with an
Affidavit and other good and necessary proof to support the Motion for

Summary Judgment.

1

Case 3:18-cv-00132-CLC-HBG Document 28 Filed 12/04/20 Page1lof2 PagelD #: 126
PREMISES CONSIDERED, Plaintiff Andrew McKevitz requests that this

Honorable Court:

3. Grant additional time to supplement the Motion for Summary
Judgment.

Respectfully submitted this 3™ day of December, 2020.

Dtiphurs x

Stephet H. Byrd (BPR #030014)
9051 Executive Park Dri uite 200
Knoxville, TN 37923

865-250-1968
BunkyByrd@gmail.com

Attorney for Plaintiff

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true and exact copy of the foregoing
has been properly served via CM/ECF system, U.S. Mail, postage prepaid, e-mail,
or hand delivered upon the following:

Registered Agent, Terri L. Montheith
6370 W. Flamingo Road

Suite 5M

Las Vegas, Nevada 89103

Registered Agent, Terri L. Montheith
2950 S. Rancho Drive

Suite 204

Las Vegas, Nevada 89102

This the 3" day of December, 2020. tig "DS V/

Stephen H. Byrd
2

Case 3:18-cv-00132-CLC-HBG Document 28 Filed 12/04/20 Page 2of2 PagelD #: 127
